Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is an examiner’s statement of reasons for allowance:
the applicant claims an energization control device that executes energization control for an energization object in an image forming apparatus comprising a voltage detection circuit connected to a commercial power source having a switching element which output a first detection signal if the voltage of the commercial power source is higher than a threshold and output a second detection signal when the voltage is lower than a threshold; a control portion to which the first and second detection signals are input and which outputs a first energization signal if the first detection signal is input and outputs a second energization signal if the second detection signal is input; an energization switching unit connected to the commercial power source which supplies electric power to the energization object if the first energization signal is input and does not supply electric power when the second energization signal is input; the control portion obtains a correction value based on the difference between a first period in which the first detection signal is input to the control portion and a second time period in which the second detection signal is input to the control portion, the timing of switching between the first energization signal and the second energization signal is corrected by the correction value which is not anticipated or rendered obvious by the prior art of record. 


2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Masuda et al., Oi et al., Stephens et al. and Kato (JP) all teach supplying a voltage to an object by using a zero-cross detection circuit (voltage detection circuit outputting first and second detection signals) and a control portion which controls the voltage supplied (first and second energization signals) to the object according to the first and second detection signals however none teach controlling the voltage supplied depending on a correction value based on the difference between a first period in which the first detection signal is input to the control portion and a second time period in which the second detection signal is input to the control portion and controlling  the timing of switching between the first energization signal and the second energization signal is corrected by the correction value

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852